Title: To Thomas Jefferson from William Jones, 23 July 1805
From: Jones, William
To: Jefferson, Thomas


                  Received 23rd July1805 of His Excellency, T Jefferson by the hands of Mr Tunnicliffe the Sum of Thirty Pounds One Shilling amount of Bill delivered for Goods. Rec’d for Self & S. Jones—
                  
                     Wm Jones 
                     
                  
                  
                     
                        
                           £
                           30–
                           1–
                           
                        
                        
                           Deduct
                           
                              
                                  
                              
                           
                           
                              
                                  5–
                           
                           
                        
                        
                           
                           29–
                           16–
                           
                        
                     
                  
               